Title: To George Washington from Lord Howe, 19 August 1776
From: Howe, Richard (Lord)
To: Washington, George



Sir,
Eagle off Staten Island, August the 19th 1776.

Concurring in the Proposition you have been pleased to make in your Favor of the 17th for an Exchange of Prisoners in my Department, viz. Officers for those of equal Rank, and Sailors for Sailors; I will take the Liberty to propose an Officer of the same Rank to be exchanged for Mr Josiah, when he arrives.
The Cerberus being absent, I have no other Information respecting the Situation of Mr Josiah, than what is communicated in your Letter. But the matter, you may be assured, shall be inquired into, and every Attention paid to the Rules of Propriety, as well as the Dictates of Humanity, on all such Occasions.
Principles and Conduct form the true Distinction of Rank amongst Men: Yet without a competent Habit in the Manners of the World, they are too liable to meet with unmerited Disregard. But Insult and Indignities to Persons of whatever Rank, who are become Parties in these unhappy Disputes, cannot be justified, and are, I persuade myself, as much disapproved of, by every Officer under my Command, as they can never cease to be by me. I am, with great personal respect, Sir, Your most obedient humble Servant

Howe

